Citation Nr: 1733945	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 08-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased initial rating for a left knee disability, evaluated as 10 percent disabling prior to April 11, 2011 and 30 percent since April 11, 2011. 

2. Entitlement to increased initial ratings for a right knee disability, evaluated as 10 percent disabling based on limitation of flexion, effective May 18, 1988, with an additional 30 percent rating for limitation of extension, effective April 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from December 1986 to May 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Roanoke, Virginia, Regional Office (RO). 

In October 2010, the Veteran was afforded a central office hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

In April 2014, the Board remanded the Veteran's increased rating claims for her left and right knee disabilities. In December 2014, the Board denied a rating in excess of 10 percent for left knee disability for the period prior to April 11, 2011 and in excess of 30 percent for the period since April 11, 2011. In December 2014, the Board denied a rating in excess of 10 percent since May 18, 1988 for right knee flexion, the Board denied a rating in excess of 30 percent for right knee extension since April 11, 2011, and the Board denied an additional 10 percent rating for instability since April 11, 2011 for right knee instability.

The Veteran appealed the denial of an increased rating for left knee and right knee disabilities to the United States Court of Appeals for Veterans' Claims (Court). In October 2016, the Court issued a memorandum decision and vacated the December 2014 Board decision; and remanded the Veteran's appeal to the Board for further proceedings consistent with the Court's decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Given the Court's memoradum decision, the case is REMANDED for the following action:

1. Return the file to the VA examiner who conducted the May 2014 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA knee examination to obtain an opinion as to the nature and etiology of her left and right knee disabilities. All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should address the following:
      
a. Whether the Veteran experiences functional loss as a result of her left and right knee disabilities, and if so, to fully explain such functional loss AS TO EACH KNEE. 

b. Whether the Veteran experiences instability in her left knee, and if so, please describe the severity of the Veteran's left knee instability. 

The examiner should address the following:
      
*In September 2009, the Veteran was afforded a VA examination. The Veteran reported that she experiences severe pain, functional limitations, and cannot walk, run, or kneel. The Veteran also reported that she has difficulty with any physical activity. The examiner indicated the Veteran could not stand, walk, or kneel but the objective testing showed the Veteran was able to move her knees through a significant portion of normal range of motion. The examiner stated that there were several effects of the Veteran's knee disabilities on her occupation. The examiner opined that joint function is additionally limited after repetitive use but then marked there were no additional limitations on range of motion following repetitive use. (VBMS Document: 09/23/2009 - VA Examination)

*In April 2011, the Veteran was afforded a VA examination. The examiner noted the Veteran's right knee disability has significant effects on her usual occupation. The examiner also noted that there was slight lateral instability during the examination. It is not clear if the examiner's statement referred to the left or right knee, or both. (VBMS Document: 05/05/2011 - VA Examination)

*In June 2012 the Veteran's private physician wrote that the Veteran has severe arthritis in her knees, her knees remain unstable, and her knees will lock up or suddenly give out on her. The private physician then referred the Veteran back to orthopedics for custom Donjoy braces. (VBMS Document: 07/18/2012 - Medical Treatment Record - Non-Government Facility)

*In May 2014, the Veteran was afforded a VA examination. The examiner opined that the Veteran's knee disabilities do not impact her ability to work. The examiner also stated that loss of function due to flare-ups could not be determined without resorting to mere speculation but also indicated the Veteran has functional loss, functional impairment, or additional limitation of range of motion of the knee and lower leg after repetitive use. The examiner noted the Veteran has functional deficiencies including less movement than normal, pain on movement, and disturbance of locomotion. (VBMS Document: 06/02/2014 - C&P Exam)

*Please review all other relevant evidence to develop a complete picture of the history of this Veteran's left and right knee disabilities.

*If the examiner concludes an opinion is not possible without resorting to speculation, please provide a basis and evidence to support that no medical expert can assess the Veteran's disabilities.

2. Verify that the new VA knee examination is internally consistent and has explained any medical opinions that conflict with earlier VA examinations. 


3. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




